Citation Nr: 1702987	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for postoperative residuals of a total abdominal hysterectomy, left salpingo-oophorectomy, lysis of adhesions, ruptured left ovary, and uterine fibroids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran served on active duty from January 1986 to November 1987 and from March 1990 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2004, October 2006, August 2009, July 2010 and September 2012, the Board remanded this case for further development.  In December 2013, the Board denied the Veteran's claim of service connection for residuals of a total hysterectomy.  The Veteran subsequently appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court granted the joint motion for remand filed by representatives for both parties vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  The case now returns to the Board for further consideration.  


FINDING OF FACT

The most competent, credible, and probative evidence of record shows that the postoperative residuals of a total abdominal hysterectomy, left salpingo-oophorectomy, lysis of adhesions, ruptured left ovary, and uterine fibroids were not incurred in or otherwise related to the Veteran's active military service and are not caused or aggravated by a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for post-operative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, letters dated February 2002, April 2004, and November 2006 informed the Veteran of the information and evidence necessary to substantiate her service connection claim, as well as her and VA's respective responsibilities in obtaining such evidence and information.  The letters further advised her of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the letters were sent after the initial unfavorable decision from which this appeal arises, the Veteran's claim was readjudicated in several statements of the case issued after those letters, including the most recent supplemental statement of the case (SSOC) issued in January 2013.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  As a result, the Board finds VA has satisfied its duty to assist the Veteran with respect to the claim decided herein.

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim on appeal, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran and record.  The Veteran has not identified any additional outstanding records relevant to the appeal that have not been requested or obtained.

The Veteran was afforded VA examinations in conjunction with the claim on appeal, including in July 1996, October 1998, May 2003, and November 2012, and additional medical opinions were obtained in November 2007, December 2012, and July 2016. 

Of these, the most probative are the opinions provided by VA physicians in December 2012 and July 2016, as they are based on all pertinent facts obtained from a review of the complete record, including statements of the Veteran and various medical examinations, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the undersigned VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the reasons why she believes service connection is warranted for residuals of her total hysterectomy.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2015); 38 C.F.R. § 3.303 (a) (2016).

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303  (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's total hysterectomy is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply in this case. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for residuals of a total abdominal hysterectomy and left salpo-oophorectomy that was performed in April 1999.  She has asserted that she first began experiencing gynecological problems during her first period of service and that her symptoms continued after her service discharge and led to her April 1999 surgery.  She has also asserted that her hysterectomy and left oophorectomy may be secondary to her service-connected right oophorectomy.  

The Veteran's service treatment records (STRs) reflect that a prominent left follicular cyst and slightly enlarged uterus were observed in a November 1990 pelvic ultrasound.  The records reflect that the Veteran also subsequently had a ruptured cyst, after which she underwent a right oophorectomy in 1993.  In 1995, endometrium was noted, as well as irregular and heavy bleeding and a history of irregular menstrual periods.  

Shortly after separation from service, the Veteran underwent a VA gynecological examination in July 1996, during which the examiner noted the Veteran's in-service removal of the right ovary.  A diagnosis of irregular menstrual cycle was provided.  The Veteran was also provided a general medical examination in July 1996, at which time she reported having irregularity of menstrual cycle since the right oophorectomy.  The examiner provided a diagnosis of menstrual irregularity, which he stated may be due to the oophorectomy.  

The Veteran was afforded another VA gynecological examination in October 1998, at which time she reported having irregular and heavy menstrual cycles.  Objective examination revealed the uterus and left ovary were within normal limits, with no cysts in the left ovary.  The final diagnoses were left parovarian cysts versus endometrium and an enlarged fibroid uterus, as noted on the pelvic ultrasound conducted at the examination.  An etiological opinion was not provided.  

A March 1999 pelvic echogram showed no significant changes since the October 1998 sonogram and evidence of multiple leiomyomas.  

In April 1999, the Veteran underwent a total abdominal hysterectomy, left salpingo- oophorectomy, and lysis of adhesions, without evidence of post-operative complications.  

Subsequent VA treatment records note the Veteran's surgical history of a total abdominal hysterectomy secondary to uterine fibroids and ovarian cysts.  See, e.g., VA treatment records dated June 2001 and April 2002.  The records do not, however, indicate any residual complaints, symptoms, or ongoing issues associated with the April 1999 surgical procedure.  See VA treatment records dated through September 2005.  

Subsequent VA gynecological examinations have also been within normal limits.  During the May 2003 examination, the examiner provided a diagnosis of a normal postoperative gynecological exam, status post total abdominal hysterectomy bilateral salpo-oophorectomy.  The May 2003 VA examiner also noted the medical evidence does not reflect that the Veteran had fibroids or cysts during service.  

Likewise, during the November 2012 VA examination, the Veteran stated that she did not have any complaints or gynecological problems and objective examination did not reveal any disease, injuries, or adhesions of the female reproductive organs or any other gynecological condition.  The examiner noted the Veteran filed her claim primarily in response to the care she received through the VA system, as she stated that the loss of her remaining ovary and reproductive function may have been preventable had she received more timely follow-up care.  [In this regard, the Board parenthetically notes that the Veteran filed a separate claim of entitlement to compensation for residuals of the April 1999 hysterectomy pursuant to 38 U.S.C.A. § 1151.  This claim was denied in a July 2010 Board decision.]  The November 2012 VA examiner stated there is no relation between the previous findings or surgery performed during service and the post-service hysterectomy and left salpo-oophorectomy.  

In December 2012 a VA podiatrist reviewed the Veteran's claims file and opined that it is less likely than not that the April 1999 hysterectomy is the result of any gynecological symptoms or findings during service.  In support of her opinion, the VA clinician noted that, while the Veteran had a left ovary cyst and enlarged uterus in November 1990, ovarian cysts likely start during the normal function of a menstrual cycle and are acute and transient in nature, as they resolve on their own.  She also noted that the Veteran's enlarged uterus was likely acute and transient in nature, as it was never observed during any other pelvic ultrasound or examination during service.  She further noted that, despite the findings in November 1990, only the opposing right side warranted surgical intervention (i.e., the right oophorectomy in 1993) and there was no evidence of any abnormality of the left ovary or uterus at that time.  The December 2012 VA examiner also noted that there is no scientific evidence based data to support a nexus between the formation of a right ovarian cyst or the need for a oophorectomy and the hysterectomy and left salpo-oophorectomy secondary to the development of uterine fibroids and left ovarian cysts.  She ultimately stated that, anatomically, there is independence between the pathophysiologic function of the right ovary as compared to the left ovary and uterus.  

While the December 2012 VA examiner is a podiatrist who trained at a special school of podiatric medicine, as opposed to general medical school like other physicians, the Board finds her opinion to be competent and credible, as she provided a complete rationale in support of her opinion that is based upon all relevant facts in this case and medical literature that she cited in her opinion.  

In this regard, the Board finds probative that the December 2012 VA opinion is consistent with the opinion and rationale provided by an independent VA gynecologist who reviewed the Veteran's claims file in July 2016.  Indeed, after providing a detailed report of the Veteran's medical and gynecological history, the July 2016 VA examiner opined that it is less likely as not that the findings of the November 1990 pelvic ultrasound (i.e., the left ovarian cyst and enlarged uterus) or the April 1993 right oophorectomy are (1) related to or caused the April 1999 hysterectomy and left salpo-oophorectomy or (2) aggravated the subsequent April 1999 hysterectomy or contributed to any postoperative residuals of the surgery.  

In support of the foregoing, the July 2016 VA clinician noted that, while the November 1990 ultrasound revealed an enlarged uterus and left ovarian cyst, there was no evidence of fibroids, the ovaries were normal size, and a follicle (cyst) is a normal reproductive finding in a 27 year old woman with regular menses.  She also noted that the Veteran's pelvic exams were normal without gynecological problems from 1991 to March 1994 and that there was no evidence of fibroids or ovarian abnormalities during procedures performed in January 1993, April 1993, and October 1994.  The VA clinician stated that the pathology of the 1993 right oophorectomy and 1999 hysterectomy and left salpo-oophorectomy clarify the lack of a relationship between the two cases.  In this regard, she noted that the 1993 pathology was a corpus luteum cyst and follicles which are normal in reproductive age women which may occur during ovulation or regression of the cyst, while the 1999 pathology was a serous cyst of the left ovary which are common, benign cysts in premenopausal women that are not related to ovarian reproductive function.  With respect to aggravation, the VA clinician noted that the Veteran did not have any postoperative complication following the April 1993 hysterosalpingogram and that annual gynecological exams from April 2000 to September 2005 revealed normal pelvic exams without gynecological complaints.  In sum, the July 2016 VA examiner stated that she concurred with all prior medical opinions.  

The private treatment records associated with the record relate only to the Veteran's 1993 right side oophorectomy, for which service connection has been granted.  The private records do not contain any medical evidence or opinions relating the Veteran's total hysterectomy and left salpo-oophorectomy, or any residual symptoms, with the Veteran's military service or service-connected right oophorectomy.  

After reviewing the record, the Board finds the preponderance of the evidence weighs against a finding that the Veteran's postoperative residuals of a total abdominal hysterectomy and left salpingo-oophorectomy were incurred in or otherwise related to her military service or secondary to her service-connected right oophorectomy.  As discussed in detail above, while the Veteran had a left follicular cyst and slightly enlarged uterus during service and experienced irregular menstrual periods following service, the most competent, credible, and probative evidence of record does not establish an etiologic relationship between the in-service findings and the post-service development of uterine fibroids and left ovarian cyst for which the hysterectomy and left salpo-oophorectomy were performed.  Nor does the competent, credible, and probative evidence of record establish that the April 1999 hysterectomy and left salpo-oophorectomy were caused or aggravated by the service-connected right oophorectomy, particularly given that the Veteran's gynecological exams were consistently normal after the procedure.  

In evaluating this claim, the Board finds that the opinions provided by the VA clinicians in December 2012 and July 2016 are the most competent, credible, probative, and thus, persuasive, evidence of record regarding the likely relationship between the Veteran's in-service gynecologic problems and the hysterectomy and left salpo-oophorectomy performed after service.  As noted above, both clinicians were aware of and discussed all relevant facts in this case and provided complete and sound rationales in support of their conclusions that were based upon the facts in this case, as well as medical principles, which were noted in their respective opinions.  

In finding a lack of a direct or secondary relationship between the in-service and post-service findings, the clinicians stated that the Veteran's in-service findings were within normal limits and did not result in any residual or chronic gynecologic problems during service, as shown by the normal examinations conducted therein.  With respect to a direct relationship between the two conditions, the July 2016 VA clinician also distinguished the pathology of the procedures performed in 1993 and 1999, noting that the benign cyst shown on the left ovary in 1999 is not related to ovarian reproductive function.  As stated by the December 2012 VA clinician, there is independence between the pathophysiologic function of the right ovary as compared to the left ovary and uterus, and the other medical evidence of record, including the July 2016 VA opinion, is consistent with this finding.  

The Board finds probative that there is no opposing medical evidence or opinion of record that establishes a link between the Veteran's post-service hysterectomy and left salpo-oophorectomy and her military service or service-connected right oophorectomy.  

The Board has considered the Veteran's lay assertions in support of her claim.  The Board has also reviewed the medical treatise evidence submitted by the Veteran in support of her claim, which discuss the meaning of various women's health terms and diagnoses, as well as various risk factors associated with the diagnoses.  At the outset, the Board notes that, while informative and considered competent evidence, the treatise information does not provide meaningful evidence to satisfy the nexus element for the award of service connection in this case, as it is generic in nature.  See Sacks v. West, 11 Vet. App. 314 (1998).  Indeed, the information does not refer specifically to the Veteran herself and is not specific to the particular circumstances and events in the Veteran's service and post-service medical history.  The Board also acknowledges that the Veteran is competent to state when she began experiencing her various gynecological issues and subsequent symptoms following the April 1999 surgery.  However, the Veteran lacks the medical expertise to conclude that her post-service complications, including surgery, are attributable to the problems and procedures performed during service, particularly given the complex nature of gynecologic issues.  Therefore, while the Veteran's lay statements and the medical treatise information is generally competent, it is outweighed by the medical evidence of record, which specifically addresses the facts in this particular case.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

For all the foregoing reasons, the Board finds that the claim for service connection for postoperative residuals of a total abdominal hysterectomy, left salpingo-oophorectomy, lysis of adhesions, ruptured left ovary, and uterine fibroids must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for postoperative residuals of a total abdominal hysterectomy, left salpingo-oophorectomy, lysis of adhesions, ruptured left ovary, and uterine fibroids is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


